Citation Nr: 0831074	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-27 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a left knee 
disorder. 

4.  Entitlement to service connection for diabetes mellitus, 
including as due to Agent Orange exposure.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1968 to February 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, No. 04-491 
(U.S. Vet. App. August 16, 2006), that reversed a decision of 
the Board of Veterans' Appeals (Board) which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Haas and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that bilateral hearing loss is related to service. 

2.  The preponderance of the evidence is against a finding 
that tinnitus is related to service. 

3.  The veteran does not have a left knee disorder related to 
service. 



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and sensorineural hearing loss may not be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  A left knee disorder was not incurred or aggravated in 
service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2005, June 2005, and October 
2006, the RO satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  In October 2006 and December 2006, the 
RO also notified the veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.   The duties to notify and assist 
have been met.


Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Bilateral Hearing Loss

The veteran essentially contends that he has bilateral 
hearing loss as a result of service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as discussed below.

Service treatment records were negative for any complaints or 
findings of hearing loss.  In fact, a July 1969 hearing 
examination report noted the following pure tone thresholds, 
in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
0
0

Subsequently, the December 1971 examination report at service 
discharge noted the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
0
0
5
0
0

Post-service treatment records include an August 2006 
audiological evaluation report from Laurel Ear, Nose, and 
Throat Surgical Clinic, P.A. noted the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
30
60
LEFT
20
15
30
40
55

Speech discrimination was 88 percent in the right ear and 84 
percent in the left ear.  

Based on the evidence, the Board finds that service 
connection for bilateral hearing loss is not warranted.  
While the veteran currently has hearing loss, there is no 
competent medical evidence that it is related to service.  
Service treatment records were negative for hearing loss and 
the examination report at service discharge showed normal 
hearing.  The first indication of hearing loss in the record 
was not until August 2006, which is 34 years after service 
discharge.  In view of the lengthy period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  Furthermore, there is no opinion 
which provides a nexus between current hearing loss and 
service.  Therefore, there is no basis for a grant of service 
connection for bilateral hearing loss.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has hearing loss related to service) because he 
does not have the requisite medical expertise.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Tinnitus

The veteran essentially contends that he has tinnitus as a 
result of his service.  There were no findings or complaints 
of tinnitus in the service medical folder.  

Post-service treatment records include an August 2006 
audiological evaluation report from Laurel Ear, Nose, and 
Throat Surgical Clinic, P.A. noting the presence of tinnitus.  

Based on the evidence, the Board finds that service 
connection for tinnitus is not warranted.  While the veteran 
currently has tinnitus, there is no competent medical 
evidence that it is related to service.  Service treatment 
records were negative for tinnitus and the examination report 
at service discharge did not reflect findings or complaints 
of tinnitus.  The first indication of tinnitus in the record 
was not until August 2006, which is 34 years after service 
discharge.  In view of the lengthy period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  Furthermore, there is no opinion 
which provides a nexus between current tinnitus and service.  
Therefore, there is no basis for a grant of service 
connection for tinnitus.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

The veteran is competent to attest to his observations of his 
disorder.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder (i.e. that he currently has tinnitus related 
to service) because he does not have the requisite medical 
expertise.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


A Left Knee Disorder

The veteran essentially contends that he has a left knee 
disorder related to service.  

The problem with this claim is that there is no current 
medical evidence of a left knee disorder.  It is essential 
that there be a current disability in order to establish 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Existence of current disability must be shown by 
competent medical evidence.  Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  "Current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  Therefore, service 
connection for a left knee disorder is not warranted.  

Even if the veteran had a current diagnosis of a left knee 
disorder, service connection would nevertheless be denied.  
Service treatment records show that in December 1969, the 
veteran dropped an aircraft wheel on his left knee and he 
complained of pain.  An x-ray demonstrated that left knee was 
within normal limits.  There were not further complaints 
related to the left knee in service.  In fact, the 
examination report at service discharge noted a normal lower 
extremities evaluation.  Furthermore, there is no opinion 
which provides a nexus between any current left knee disorder 
and service.  Therefore, service connection would still be 
denied even if the veteran were shown to have a current 
diagnosis of a left knee disorder.  

The veteran is competent to attest to his observations of his 
disorder.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder (i.e. that he currently has a left knee 
disorder related to service) because he does not have the 
requisite medical expertise.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The Board declines to obtain a medical nexus opinion with 
respect to the claims on appeal because there is no evidence 
of pertinent disability in service (except for left knee 
complaints and service work-ups were negative for chronic 
pathology) or for several years following service.  Thus, 
while there are current diagnoses of pertinent disability, 
there is no true indication that pertinent disability is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of pertinent 
findings in service, the negative examination performed at 
separation from service, and the first suggestion of 
pertinent disability many years after active duty, relating 
these conditions to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2007).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  




ORDER

Service connection for  bilateral hearing loss is denied. 

Service connection for  tinnitus is denied. 

Service connection for a left knee disorder is denied. 



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


